  Case 3:18-cv-01355-M Document 44 Filed 04/03/19                 Page 1 of 32 PageID 1008


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 ELECTRO SCIENTIFIC INDUSTRIES, INC.,
 an Oregon corporation,

                     Plaintiff,
                v.

 FOSSIL GROUP, INC., a Delaware                        Civil Action No. 3:18-cv-01355-M
 Corporation and MISFIT, INC., a Delaware
 corporation,

                     Defendants.


   PLAINTIFF ELECTRO SCIENTIFIC INDUSTRIES, INC.’S NOTICE OF FILING
   A PUBLIC REDACTED VERSION OF ITS MOTION TO COMPEL (ECF NO. 41)

    Plaintiff Electro Scientific Industries, Inc. (“Plaintiff”) files this notice of filing a public

redacted version of its motion to compel, request for costs and fees, and brief in support and in

support thereof would state as follows.

    In accordance with paragraph 13 of the Court’s protective order (ECF No. 40), Plaintiff filed

its motion to compel, requests for costs and fees, and brief in support under seal. (ECF No. 41.)

Thereafter, the parties conferred about filing a public redacted version of the motion to reveal as

much of the motion as the parties reasonably could without undermining the protections conferred

by the Court’s protective order. Defendants produced to Plaintiff its proposed redactions to the

motion, a copy of which is attached to this notice. Plaintiff does not agree that any of Defendants’

redactions are proper or required to preserve confidentiality.




                                                 1
Case 3:18-cv-01355-M Document 44 Filed 04/03/19    Page 2 of 32 PageID 1009


                                       Respectfully submitted,



Dated: April 3, 2019                   Joseph F. Cleveland, Jr.
                                       Joseph F. Cleveland, Jr.
                                       jcleveland@belaw.com
                                       BRACKETT & ELLIS, P.C.
                                       100 Main Street
                                       Fort Worth, TX 76102
                                       Telephone: 817.338.1700
                                       Facsimile: 817.870.2265

                                       OF COUNSEL:

                                       Matthew I. Kreeger
                                       MKreeger@mofo.com
                                       Christopher L. Robinson
                                       ChristopherRobinson@mofo.com
                                       MORRISON & FOERSTER LLP
                                       425 Market Street
                                       San Francisco, California 94105-2482
                                       Telephone: 415.268.7000
                                       Facsimile: 415.268.7522

                                       ATTORNEYS FOR PLAINTIFF
                                       ELECTRO SCIENTIFIC INDUSTRIES,
                                       INC.




                                   2
   Case 3:18-cv-01355-M Document 44 Filed 04/03/19              Page 3 of 32 PageID 1010


                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that all counsel of record who are deemed to have
consented to electronic service are being served this notice of filing via the Court’s CM/ECF
system. Any other counsel of record will be served by electronic mail, facsimile transmission or
first-class mail on this same date.

                                            /s/ Joseph F. Cleveland, Jr.
                                            Joseph F. Cleveland, Jr.




918832-v1/15299-002000




                                               3
Case3:18-cv-01355-M
Case 3:18-cv-01355-M Document
                     Document44
                              41 Filed
                                 Filed04/03/19
                                       04/01/19 Page
                                                Page41of
                                                      of32
                                                         29 PageID
                                                            PageID1011
                                                                   647


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION



ELECTRO SCIENTIFIC INDUSTRIES, INC.,
an Oregon corporation,

                  Plaintiff,
             v.

FOSSIL GROUP, INC., a Delaware                   Civil Action No. 3:18-cv-01355-M
Corporation and MISFIT, INC., a Delaware
corporation,                                     FILED UNDER SEAL

                  Defendants.


PLAINTIFF ELECTRO SCIENTIFIC INDUSTRIES, INC.’S MOTION TO COMPEL,
        REQUEST FOR COSTS AND FEES, AND BRIEF IN SUPPORT




                                           -1-
   Case3:18-cv-01355-M
   Case 3:18-cv-01355-M Document
                        Document44
                                 41 Filed
                                    Filed04/03/19
                                          04/01/19 Page
                                                   Page52of
                                                         of32
                                                            29 PageID
                                                               PageID1012
                                                                      648

                                                   TABLE OF CONTENTS

                                                                                                                                        Page


INTRODUCTION ......................................................................................................................... 1
BACKGROUND ........................................................................................................................... 2
ARGUMENT AND AUTHORITIES .......................................................................................... 20
          A.         Defendants Did Not Produce a Knowledgeable and Prepared Witness with
                     Respect to Topics 1-18, 26-27, 33-43, and 45-46 ................................................ 20
          B.         Plaintiff Incurred Thousands of Dollars in Costs and Reasonable
                     Attorney’s Fees as a Result of Defendants’ Failure to Comply with Rule
                     30(b)(6) ................................................................................................................ 23
CONCLUSION ............................................................................................................................ 24




                                                                -i-
   Case3:18-cv-01355-M
   Case 3:18-cv-01355-M Document
                        Document44
                                 41 Filed
                                    Filed04/03/19
                                          04/01/19 Page
                                                   Page63of
                                                         of32
                                                            29 PageID
                                                               PageID1013
                                                                      649


                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

Cases

Brazos River Auth. v. GE Ionics, Inc.,
   469 F.3d 416 (5th Cir. 2006) .............................................................................................20, 21

Great Am. Ins. Co. of N.Y. v. Vegas Constr. Co.,
   251 F.R.D. 534 (D. Nev. 2008)..........................................................................................21, 23

Hamilton v. RadioShack Corp.,
  No. C 11-00888 LB, 2012 U.S. Dist. LEXIS 32136 (N.D. Cal. Mar. 9, 2012) .......................22

Lutz v. St. Paul Fire & Marine Ins. Co.,
   No. 1:03-cv-750, 2005 U.S. Dist. LEXIS 12568 (S.D. Ohio May 26, 2005) ..........................21

QBE Ins. Corp. v. Jorda Enters.,
  277 F.R.D. 676 (S.D. Fla. 2012) ........................................................................................21, 24

Other Authorities

Fed. R. Civ. P.
   Rule 30(b)(6) ............................................................................................................................21
   Rule 37(a).............................................................................................................................1, 23
   Rule 37(a)(1) ............................................................................................................................23
   Rule 37(a) (3)(B)......................................................................................................................23
   Rule 37(a)(3)(C).......................................................................................................................24
   Rule 37(a)(4) ............................................................................................................................23
   Rule 37(a)(5)(A) ......................................................................................................................23
   Rule 37(d) ................................................................................................................................23




                                                                -ii-
    Case3:18-cv-01355-M
    Case 3:18-cv-01355-M Document
                         Document44
                                  41 Filed
                                     Filed04/03/19
                                           04/01/19 Page
                                                    Page74of
                                                          of32
                                                             29 PageID
                                                                PageID1014
                                                                       650


       Plaintiff Electro Scientific Industries, Inc. (“Plaintiff”) files this motion to compel, request

for costs and fees, and brief pursuant to Federal Rule of Civil Procedure 37(a) and Local Rule 7.1.

This is a patent infringement case. Because Defendants designated the deposition at issue in this

motion “Attorneys’ Eyes Only” under the Protective Order (ECF No. 40), Plaintiff is filing this

motion under seal pursuant to the Protective Order and Local Rule 79.3(b). 1

                                        INTRODUCTION

       Plaintiff seeks leave to reopen the Rule 30(b)(6) deposition of the corporate representative

of Defendants Fossil Group, Inc. and Misfit, Inc. (“Defendants”) on the ground that Defendants

failed to designate a knowledgeable and prepared witness who could answer Plaintiff’s questions

fully, completely, and non-evasively in regards to Topics 1-18, 26-27, 33-43, and 45-46.

Defendants’ designated corporate witness, Preston Moxcey, testified on behalf of Defendants, but

disclaimed virtually all knowledge within the scope of nearly every noticed topic, answering “I

don’t know” or “I’m not sure” over 300 times, even as to the most basic questioning about the

accused products, their methods of manufacture, their infringing features, and their marketing and

sales in the United States. Defendants gave Plaintiff no notice before the deposition that they

intended to disclaim all corporate knowledge on these topics, causing Plaintiff to incur thousands

of dollars in costs and attorney’s fees to travel to Texas and take an essentially useless deposition.

Because Defendants did not satisfy their discovery obligations under Rule 30(b)(6), Plaintiff

requests that the Court order Defendants to produce a substitute corporate representative with

knowledge of the above topics, extend the number of depositions Plaintiff is permitted under Fed.

R. Civ. P. 30(a)(2)(A)(i), and shift a portion of Plaintiff’s costs and reasonable attorney’s fees to




1
 In accordance with paragraph 13 of the Protective Order, the parties will confer and thereafter
Plaintiff will file a public redacted version of the motion revealing as much of the motion as the
parties reasonably can without undermining the protections conferred by the Protective Order.

                                                -1-
  Case3:18-cv-01355-M
  Case 3:18-cv-01355-M Document
                       Document44
                                41 Filed
                                   Filed04/03/19
                                         04/01/19 Page
                                                  Page85of
                                                        of32
                                                           29 PageID
                                                              PageID1015
                                                                     651


Defendants.

                                         BACKGROUND

       This is a patent infringement case. Plaintiff is a world leader in innovative, laser-based

manufacturing solutions for the microtechnology industry. Plaintiff has sued Defendants for

infringement of United States Patent No. 8,394,301 (the “’301 Patent”) and No. 9,568,167 (the

“’167 Patent”), which relate to the preparation of light-transmissive areas on panels. (See ECF

Nos. 1-1 and 1-2.) Specifically, the asserted patents disclose new and useful techniques for

creating light-transmissive areas on materials that appear smooth and continuous to the naked eye,

but nevertheless allow for the display of patterns and images on their surfaces from interior

illumination. (E.g., ECF No. 1-1 at 4:32-36.) Some embodiments of ESI’s patented inventions

require laser drilling substantially conically-shaped holes through a panel. (Id. at 2:60-3:3, 4:63-

5:3.) By placing smaller diameter hole openings on the exterior surface of a panel, the ESI

inventors could “maintain invisibility of the holes to the naked eye,” while magnifying “the

collecting power of the light to reduce power consumption . . . .” (ECF No. 20-1 at 58, 63.)

       ESI’s patented inventions also require filling the holes with a curable polymeric material

or other light-transmissive filler material. (ECF No. 1-1 at 3:26-32, 5:4-8; ECF No. 1-2 at 5:9.)

The use of a filler material in combination with the microscopic holes disclosed in the asserted

patents results a smooth and visually continuous surface to the naked eye. (E.g., ECF No. 1-1 at

4:39-43.) The filler material also seals the openings against water, dust, and other pollutants.

       Plaintiff accuses Defendants’ original “Shine” family of personal activity monitors of

infringing the method claims of the ’301 patent and the apparatus claims of the ’167 patent.

Defendants’ marketing campaign for the Shine emphasized the sleek and beautiful appearance of

the Shine’s external panel surface, touting the ability for light to “shine” through “invisible micro-

holes, laser drilled into the metal casing.”      (See APPX268.)       Defendants also touted the


                                                -2-
  Case3:18-cv-01355-M
  Case 3:18-cv-01355-M Document
                       Document44
                                41 Filed
                                   Filed04/03/19
                                         04/01/19 Page
                                                  Page96of
                                                        of32
                                                           29 PageID
                                                              PageID1016
                                                                     652


“waterproof” nature of the Shine. (Id.) Both attributes result from Defendants’ unauthorized

practice of the method and apparatus claims of Plaintiff’s patented inventions.

       Plaintiff served Defendants with a Rule 30(b)(6) notice on January 18, 2019, covering 46

topics relevant to infringement, willfulness, and damages. (APPX003.) Defendants served written

responses and objections on February 8, 2019. (APPX018.) Defendants stated that they “will

produce one or more witnesses who can testify regarding” Topics 1-18, 22-27, and 33-46, subject

to a list of generalized objections.    (Id. at APPX025-038, APPX042-046, APPX051-061.)

Defendants did not state in their objections and responses that they intended to disclaim all

corporate knowledge within the scope of those topics. (Id.) The parties engaged in meet and

confer efforts to reach an agreement about Topics 19-21 and 28-32, to which Defendants had

objected in their entirety. In response to Defendants’ objections, Plaintiff proposed narrowing the

scope of Topics 19-21 and agreed to postpone Topics 28-32 until later in fact discovery

proceedings. (APPX278-280.) During those meet and confer efforts, Defendants likewise did not

state that they intended to disclaim all corporate knowledge within the scope of the remaining

noticed topics. (Id.)

       At their February 19, 2019 deposition, Defendants’ corporate witness answered “I don’t

know” or “I’m not sure” over 300 times, even as to basic questions about the accused products,

their infringing features, and the meaning or applicability of Defendants’ own technical

documents. To prepare for his deposition, Defendants’ witness engaged in a one-day prep session

with his counsel, during which he reviewed a single binder of documents that had been pre-selected

by counsel. (APPX198 (135:12-18), APPX259-260 (196:23-197:16).) He had no personal

knowledge of the matters under inquiry. He did not speak with any current or past employees with

personal knowledge of those matters. For numerous topics, he reviewed no documents, received

no information from counsel, and had no information to impart.


                                               -3-
 Case3:18-cv-01355-M
Case  3:18-cv-01355-M Document
                       Document44
                                41 Filed
                                    Filed04/03/19
                                          04/01/19 Page
                                                    Page10
                                                         7 of 29 PagelD 1017
                                                              32 PageID 653


    Below are exemplaiy answers provided by Defendants' cmporate representative.

    Topic 1: All facts and circumstances relating to the research, design, development,
    prototyping, and testing of each Accused Product.




                                        -4 -
 Case3:18-cv-01355-M
Case  3:18-cv-01355-M Document
                       Document44
                                41 Filed
                                    Filed04/03/19
                                          04/01/19 Page
                                                    Page11
                                                         8 of 29 PagelD 1018
                                                              32 PageID 654




    Topic 2: All facts and circumstances relating to the research, design, development,
    prototyping, and testing of the light transmissive holes in each Accused Product.




    Topic 3: All facts and circumstances relating to the research, design, development,
    prototyping, and testing of the filler material for the light transmissive holes in each
    Accused Product.




                                          -5-
 Case3:18-cv-01355-M
Case  3:18-cv-01355-M Document
                       Document44
                                41 Filed
                                    Filed04/03/19
                                          04/01/19 Page
                                                    Page12
                                                         9 of 29 PagelD 1019
                                                              32 PageID 655




    Topic 34: All Defendants' communications with Pearl Studios, Inc. relating to the
    research, design, development, prototyping, testing, manufacture, and assembly of
    the Accused Products.




    Topic 36: All Defendants' communications with VisionScape Co. relating to the
    research, design, development, prototyping, testing, manufacture, and assembly of
    the Accused Products.




                                       -6-
Case3:18-cv-01355-M
Case 3:18-cv-01355-M Document
                     Document44
                              41 Filed
                                  Filed 04/03/19
                                        04/01/19 Page
                                                 Page13
                                                      10of
                                                        of32
                                                           29 PageID
                                                              PagelD 1020
                                                                     656




    Topic 4: The structure, features, functionality, and operation of each Accused
    Product.




    Topic 5: The structure, features, functionality, and operation of the light
    transmissive holes in each Accused Product.




                                         -7-
Case3:18-cv-01355-M
Case 3:18-cv-01355-M Document
                     Document44
                              41 Filed
                                  Filed 04/03/19
                                        04/01/19 Page
                                                 Page14
                                                      11of
                                                        of32
                                                           29 PageID
                                                              PagelD 1021
                                                                     657




    Topic 6: The structure, features, functionality, and operation of the filler material
    for the light transmissive holes in each Accused Product




                                         -8-
Case3:18-cv-01355-M
Case 3:18-cv-01355-M Document
                     Document44
                              41 Filed
                                  Filed 04/03/19
                                        04/01/19 Page
                                                 Page15
                                                      12of
                                                        of32
                                                           29 PageID
                                                              PagelD 1022
                                                                     658




    Topic 7: The manufacture and assembly of each Accused Product.




    Topic 8: The materials used in each Accused Product.




                                       -9-
Case3:18-cv-01355-M
Case 3:18-cv-01355-M Document
                     Document44
                              41 Filed
                                  Filed 04/03/19
                                        04/01/19 Page
                                                 Page16
                                                      13of
                                                        of32
                                                           29 PageID
                                                              PagelD 1023
                                                                     659


    Topic 9: The equipment and methods used in connection with each Accused Product
    to create the light transmissive holes, clean them, fill them with a filler material, cure
    the filler material, and further prepare or assemble the products for distribution to
    customers.




                                          - 10 -
Case3:18-cv-01355-M
Case 3:18-cv-01355-M Document
                     Document44
                              41 Filed
                                  Filed 04/03/19
                                        04/01/19 Page
                                                 Page17
                                                      14of
                                                        of32
                                                           29 PageID
                                                              PagelD 1024
                                                                     660


    Topic 10: Any changes made to the materials, structure, features, functionality, or
    operation of the Accused Products (including their light transmissive holes and filler
    material), or to the manufacture or assembly of the Accused Products, and the
    reasons for any such changes.




    Topic 11: All facts and circumstances relating to your first awareness of ESl's
    methods or apparatuses for creating light transmissive holes in materials.




    Topic 12: All facts and circumstances relating to your first awareness of ESl's
    Practicing Products.




    Topic 33: All Defendants' communications with ESL




                                        - 11 -
Case3:18-cv-01355-M
Case 3:18-cv-01355-M Document
                     Document44
                              41 Filed
                                  Filed 04/03/19
                                        04/01/19 Page
                                                 Page18
                                                      15of
                                                        of32
                                                           29 PageID
                                                              PagelD 1025
                                                                     661




    Topic 13: All facts and circumstances relating to your first awareness of each Patent-
    in-Suit.




                                        - 12 -
Case3:18-cv-01355-M
Case 3:18-cv-01355-M Document
                     Document44
                              41 Filed
                                  Filed 04/03/19
                                        04/01/19 Page
                                                 Page19
                                                      16of
                                                        of32
                                                           29 PageID
                                                              PagelD 1026
                                                                     662


    Topic 14: Any consideration, analysis, study, examination, reverse engineering, or
    copying of any ESl's Practicing Products by Defendants or any Person acting on
    Defendants' behalf.




    Topic 15: Any consideration, analysis, study, examination, reverse engineering, or
    copying of any subject matter contained in each Patent-in-Suit by Defendants or any
    Person acting on Defendants' behalf.




                                       - 13 -
Case3:18-cv-01355-M
Case 3:18-cv-01355-M Document
                     Document44
                              41 Filed
                                  Filed 04/03/19
                                        04/01/19 Page
                                                 Page20
                                                      17of
                                                        of32
                                                           29 PageID
                                                              PagelD 1027
                                                                     663




    Topic 16: All marketing and promotion relating to any Accused Product by
    Defendants or any Person acting on Defendants' behalf, including: (a) sales and
    marketing strategies; (b) development of sales and marketing materials; and (c)
    content of sales and marketing materials.




                                     - 14 -
Case3:18-cv-01355-M
Case 3:18-cv-01355-M Document
                     Document44
                              41 Filed
                                  Filed 04/03/19
                                        04/01/19 Page
                                                 Page21
                                                      18of
                                                        of32
                                                           29 PageID
                                                              PagelD 1028
                                                                     664




    Topic 17: All consumer surveys, focus group studies, or product reviews relating to
    the Accused Products carried out by Defendants or any Person acting on Defendants'
    behalf.




                                       - 15 -
Case3:18-cv-01355-M
Case 3:18-cv-01355-M Document
                     Document44
                              41 Filed
                                  Filed 04/03/19
                                        04/01/19 Page
                                                 Page22
                                                      19of
                                                        of32
                                                           29 PageID
                                                              PagelD 1029
                                                                     665




    Topic 18: The sales, pricing, and revenue relating to each Accused Product, including
    actual and forecasted unit prices, sales, revenues, costs, and profits.




    Topic 26: All facts and circumstances relating to all actual or proposed agreements
    or licenses concerning the manufacture, distribution, marketing, or sale of any
    Accused Product, including any express or implied licenses to practice any Patent-in-
    Suit.




                                        - 16 -
Case3:18-cv-01355-M
Case 3:18-cv-01355-M Document
                     Document44
                              41 Filed
                                  Filed 04/03/19
                                        04/01/19 Page
                                                 Page23
                                                      20 of
                                                         of32
                                                            29 PageID
                                                               PagelD 1030
                                                                      666




    Topic 27: All attempts by Defendants to design around or develop independently the
    subject matter disclosed in any Patent-in-Suit.




    Topic 35: All Defendants' communications with Pearl Studios, Inc. relating to any
    evaluation of intellectual property rights infringed by the Accused Products.




                                       - 17 -
Case3:18-cv-01355-M
Case 3:18-cv-01355-M Document
                     Document44
                              41 Filed
                                  Filed 04/03/19
                                        04/01/19 Page
                                                 Page24
                                                      21 of
                                                         of32
                                                            29 PageID
                                                               PagelD 1031
                                                                      667




    Topic 37: All Defendants' communications with VisionScape Co. relating to any
    evaluation of intellectual property rights infringed by the Accused Products.




    Topic 38: All Defendants' communications with Jabil, Inc. relating to the research,
    design, development, prototyping, testing, manufacture, and assembly of the Accused
    Products.




    Topic 39: All Defendants' communications with Jabil, Inc. relating to any evaluation
    of intellectual property rights infringed by the Accused Products.




                                        - 18 -
Case3:18-cv-01355-M
Case 3:18-cv-01355-M Document
                     Document44
                              41 Filed
                                  Filed 04/03/19
                                        04/01/19 Page
                                                 Page25
                                                      22 of
                                                         of32
                                                            29 PageID
                                                               PagelD 1032
                                                                      668




    Topic 40: All Defendants' communications with Kersen Scientific & Technology Co.,
    Ltd. relating to the research, design, development, prototyping, testing, manufacture,
    and assembly of the Accused Products.




    Topic 41: All Defendants' communications with Kersen Scientific & Technology Co.,
    Ltd. relating to any evaluation ofintellectual property rights infringed by the Accused
    Products.




    Topic 43: The locations of each category of Defendants' computer systems and other
    technology assets (such as servers, workstations, laptops, PDAs, BlackBerries, cell
    phones, etc.) currently or previously in operation that may contain potentially
    relevant information related to this lawsuit.




                                         - 19 -
 Case3:18-cv-01355-M
 Case 3:18-cv-01355-M Document
                      Document44
                               41 Filed
                                   Filed 04/03/19
                                         04/01/19 Page
                                                  Page26
                                                       23 of
                                                          of32
                                                             29 PageID
                                                                PagelD 1033
                                                                       669




                             ARGUMENT AND AUTHORITIES

       A.     Defendants Did Not Produce a Knowledgeable and Prepared Witness with
              Respect to Topics 1-18, 26-27, 33-43, and 45-46.

       Defendants' failure to produce a knowledgeable and prepared witness in regards to Topics

1-18, 26-27, 33-43, and 45-46 is readily apparent from the face of the transcript. Defendants

claimed not to know even the most basic info1mation about their own infringing products, such as

whether Defendants played any role in designing, developing, or manufacturing those products, or

whether documents they produced in this lawsuit bearing their own c01porate logo belonged to

them. Because Defendants' c01porate representative could not answer Plaintiff's questions fully,

completely, and non-evasively at his deposition, Defendants had an obligation to provide a

substitute witness. Brazos River Auth. v. GE Ionics, Inc. , 469 F.3d 416, 433 -34 (5th Cir. 2006)


                                             - 20 -
 Case3:18-cv-01355-M
 Case 3:18-cv-01355-M Document
                      Document44
                               41 Filed
                                  Filed04/03/19
                                        04/01/19 Page
                                                 Page27
                                                      24of
                                                        of32
                                                           29 PageID
                                                              PageID1034
                                                                     670


(“If it becomes obvious that the deposition representative designated by the corporation is

deficient, the corporation is obligated to provide a substitute.”). Defendants’ failure to provide a

knowledgeable witness and their refusal to designate a substitute witness violated their discovery

obligations under Rule 30(b)(6), resulting in thousands of dollars in costs and fees incurred by

Plaintiff to travel to and take an essentially useless deposition.

       During the parties’ meet and confer over this motion, Defendants incorrectly asserted that

their lack of preparation and refusal to designate a substitute witness should be excused because

they do not currently employ individuals with personal knowledge of the accused products.

Defendants’ position ignores the plain language of Rule 30(b)(6) and controlling Fifth Circuit

precedent. A company must prepare witness to “testify about information known or reasonably

available to the organization.” Fed. R. Civ. P. 30(b)(6). If a company no longer employs

individuals with personal knowledge of the matters under examination, the company must

nevertheless “prepare the designee to the extent matters are reasonably available, whether from

documents, past employees, or other sources.” Brazos River Auth., 469 F.3d at 433.

       Numerous courts have affirmed that Rule 30(b)(6) requires parties to review corporate

records and interview past employees and nonparties, if necessary, to adequately prepare their

corporate representative. See Great Am. Ins. Co. of N.Y. v. Vegas Constr. Co., 251 F.R.D. 534,

539 (D. Nev. 2008) (“[t]he fact that an organization no longer has a person with knowledge on the

designated topics does not relieve the organization of the duty to prepare a Rule 30(b)(6) designee”

using “documents, past employees, or other sources”); QBE Ins. Corp. v. Jorda Enters., 277 F.R.D.

676, 696 (S.D. Fla. 2012) (rejecting argument that corporation “had no 30(b)(6) obligation to

obtain knowledge from non-parties to the litigation”); Lutz v. St. Paul Fire & Marine Ins. Co., No.

1:03-cv-750, 2005 U.S. Dist. LEXIS 12568, at *10 (S.D. Ohio May 26, 2005) (“that defendant no

longer employed [a former employee] did not relieve it from preparing [its witness] for the


                                                - 21 -
 Case3:18-cv-01355-M
 Case 3:18-cv-01355-M Document
                      Document44
                               41 Filed
                                  Filed04/03/19
                                        04/01/19 Page
                                                 Page28
                                                      25of
                                                        of32
                                                           29 PageID
                                                              PageID1035
                                                                     671


deposition to the extent such information was reasonably available, whether from documents, past

employees, or other sources”); Hamilton v. RadioShack Corp., No. C 11-00888 LB, 2012 U.S.

Dist. LEXIS 32136, at *5 (N.D. Cal. Mar. 9, 2012) (“if a corporation no longer employs anyone

knowledgeable about the subject matter, it must prepare a representative to testify at the deposition

and this might require seeking the assistance of former employees”); The Rutter Guide, Fed. Civ.

Proc. Before Trial (Nat. Ed.) § 11:1415.1 (“If the entity no longer employs anyone knowledgeable

about the designated matter, it must prepare a representative (using documents, former employees

or other sources) to testify at the deposition.”).

        During the deposition, Defendants identified numerous corporate records, past employees,

and nonparties that they could have consulted, but chose not to. Defendants confirmed, for

example, that they have possession of all Misfit Inc.’s corporate records relating to the accused

products following Fossil’s acquisition of Misfit. (See APPX246-247 (183:21-184:9), APPX261-

262 (198:21-199:2).) Defendants’ production documents reflect the existence of a repository of

“the original models, drawings, and procedures used to produce the products.” (APPX243-244

(180:24-181:17).)     Yet, despite the availability of those records, Defendants’ corporate

representative testified that the company “didn’t know” whether the technical drawings, material

datasheets, and manufacturing process flow charts produced in this lawsuit belonged to the

company or accurately described the materials, equipment, and methods used to make the

infringing products. (APPX122 (59:3-17), APPX137 (74:21-25), APPX146 (83:5-7, 83:19-22),

APPX158 (95:11-13), APPX172-173 (109:21-110:8).)

        Nor did Defendants’ corporate representative interview reasonably available past

employees and nonparties with relevant knowledge, such as Misfit’s former CEO, Sonny Vu; its

former VP of Hardware, Josh Banko; its former Product and Design Lead, Tim Golnik (APPX171

(108:8-18)), or Defendants’ contractual partners who helped design and manufacture the infringing


                                                 - 22 -
 Case3:18-cv-01355-M
 Case 3:18-cv-01355-M Document
                      Document44
                               41 Filed
                                  Filed04/03/19
                                        04/01/19 Page
                                                 Page29
                                                      26of
                                                        of32
                                                           29 PageID
                                                              PageID1036
                                                                     672


products (APPX170-171 (107:21-108:3, 108:19-22)). During the deposition, Defendants provided

no reason to believe that anyone even attempted to reach out to any past employees or contractual

partners when preparing Defendants’ corporate representative for his Rule 30(b)(6) deposition.

       B.      Plaintiff Incurred Thousands of Dollars in Costs and Reasonable Attorney’s
               Fees as a Result of Defendants’ Failure to Comply with Rule 30(b)(6).

       Because Defendants failed to produce an adequately prepared corporate representative to

testify regarding Topics 1-18, 26-27, 33-43, and 45-46, Plaintiff requests that the Court order

Defendants to produce a substitute corporate representative prepared to answer Plaintiff’s

questions, extend by one the number of depositions permitted by Federal Rule of Civil Procedure

30(a)(2)(A)(i), and shift to Defendants a portion of the costs and attorney’s fees that Plaintiff

incurred in traveling to and taking the deposition of Defendants’ corporate representative.

       Under Rule 37(a), a party may move to compel a further deposition if a deponent fails to

answer a question asked under Rule 30 or provides evasive or incomplete answers to those

questions. See Fed. R. Civ. P. 37(a)(1), (a)(3)(B), and (a)(4). If the Court grants the motion, “the

court must, after giving an opportunity to be heard, require the party or deponent whose conduct

necessitated the motion, the party or attorney advising that conduct, or both to pay the movant’s

reasonable expenses incurred in making the motion, including attorney’s fees.” Fed. R. Civ. P.

37(a)(5)(A). In addition, under Rule 37(d), the court “may, on motion, order sanctions if: . . . a

person designated under Rule 30(b)(6) . . . fails, after being served with proper notice, to appear

for that person’s deposition.” Fed. R. Civ. P. 37(d). “A number of courts have held that the failure

to produce a Rule 30(b)(6) designee who is adequately educated and prepared to testify on

designated topics to bind the corporation amounts to a nonappearance which could warrant the

imposition of sanctions.” See Great Am. Ins. Co. of N.Y., 251 F.R.D. at 542 (citing Resolution

Trust Corp. v. S. Union Co., 985 F.2d 196, 197 (5th Cir. 1993)).



                                               - 23 -
    Case3:18-cv-01355-M
    Case 3:18-cv-01355-M Document
                         Document44
                                  41 Filed
                                     Filed04/03/19
                                           04/01/19 Page
                                                    Page30
                                                         27of
                                                           of32
                                                              29 PageID
                                                                 PageID1037
                                                                        673


        At a minimum, if Defendants expected not to be in a position to answer Plaintiff’s questions

concerning one or more topics at the time of the deposition, Defendants should have given Plaintiff

notice of Defendants’ position before the deposition took place. See QBE Ins. Corp., 277 F.R.D.

at 691 (“A corporation which expects its designee to be unprepared to testify on any relevant, listed

topic at the corporate representative deposition should advise the requesting party of the designee’s

limitations before the deposition begins.”). If Plaintiff had known that Defendants intended to

disclaim all corporate knowledge relating to the noticed topics, Plaintiff would not have wasted

the time and expense and incurred thousands of dollars in costs and fees traveling to and taking

the deposition of Defendants’ corporate representative.

        As a result of Defendants’ lack of compliance with its discovery obligations under Rule

30(b)(6), Plaintiff unnecessarily incurred $9,880 in reasonable attorney’s fees based on 15.2 hours

of attorney travel and examination time in connection with Defendants’ obligation to produce a

competent witness. 2 (See APPX284-287, ¶¶ 4-25.) Plaintiff also seeks $3,091.53 in incurred

travel, hotel, court reporter, and videographer costs. (See APPX287, ¶ 26.) If the Court grants the

current motion, Plaintiff also seeks reasonable attorney’s fees incurred for bringing this motion in

the amount of $23,722.50, which Plaintiff attempted to avoid by meeting and conferring in good

faith with Defendants, and by proposing more economical ways to resolve the dispute short of this

motion. (See APPX288, ¶ 28.)

                                         CONCLUSION

        Because Defendants failed to meet their discovery obligations under Rule 30(b)(6),

Plaintiff requests that the Court order Defendants to produce a substitute corporate representative

on Topics 1-18, 26-27, 33-43, and 45-46, extend by one the number of depositions Plaintiff is



2
 A party may complete an examination before adjourning the deposition and moving to compel,
as Plaintiff did here. See Fed. R. Civ. P. 37(a)(3)(C).

                                               - 24 -
 Case3:18-cv-01355-M
 Case 3:18-cv-01355-M Document
                      Document44
                               41 Filed
                                  Filed04/03/19
                                        04/01/19 Page
                                                 Page31
                                                      28of
                                                        of32
                                                           29 PageID
                                                              PageID1038
                                                                     674


permitted to take under Rule 30(a)(2)(A)(i) of the Federal Rules of Civil Procedure, and order

Defendants to pay Plaintiff the sum of $36,694.03 for reasonable attorney’s fees and expenses

under Rule 37(a)(5)(A) and Rule 37(d)(3) for Defendants’ failure to appear for deposition on the

topics noticed and for Plaintiff making this motion.




 Dated: March 28, 2019                          By: /s/ Joseph F. Cleveland, Jr.

                                                       Joseph F. Cleveland, Jr.
                                                       JCleveland@belaw.com
                                                       BRACKETT & ELLIS, P.C.
                                                       100 Main Street
                                                       Fort Worth, TX 76102
                                                       Telephone:        817.338.1700
                                                       Facsimile: 817.870.2265

                                                       OF COUNSEL:

                                                       Matthew I. Kreeger
                                                       MKreeger@mofo.com
                                                       Christopher L. Robinson
                                                       ChristopherRobinson@mofo.com
                                                       MORRISON & FOERSTER LLP
                                                       425 Market Street
                                                       San Francisco, California 94105-2482
                                                       Telephone: 415.268.7000
                                                       Facsimile: 415.268.7522

                                                Attorneys for Plaintiff
                                                ELECTRO SCIENTIFIC INDUSTRIES, INC.




                                              - 25 -
 Case3:18-cv-01355-M
 Case 3:18-cv-01355-M Document
                      Document44
                               41 Filed
                                  Filed04/03/19
                                        04/01/19 Page
                                                 Page32
                                                      29of
                                                        of32
                                                           29 PageID
                                                              PageID1039
                                                                     675


                             CERTIFICATE OF CONFERENCE

       Plaintiff’s counsel has in good faith conferred with Defendants’ counsel in person on
February 19, 2019, by a telephone call on February 26, 2019, and by email on February 27, 2019.
The parties were unable to reach an agreement with respect to this motion.



                                              /s/ Joseph F. Cleveland, Jr.
                                              Joseph F. Cleveland, Jr.



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have
consented to electronic service are being served this Motion to Compel, with a copy of this
document via the Court’s CM/ECF system per Local Rule CV-5(a)(3). Any other counsel of
record will be served by electronic mail, facsimile transmission or first class mail on this same
date.

                                              /s/ Joseph F. Cleveland, Jr.
                                              Joseph F. Cleveland, Jr.

                                              918271-v1/15299-002000




                                               - 26 -
